Case 19-11626-KG Doc 816 Filed 01/28/20 Pagelof3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, et al.,' Case No. 19-11626 (KG)

Debtors.

)
)
) (Jointly Administered)
)
)

 

NOTICE OF AGENDA FOR HEARING SCHEDULED ON JANUARY 30, 2020 AT
9:30 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN
GROSS AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 6TH FLOOR,
COURTROOM NO. 3, WILMINGTON, DELAWARE 19801?

MATTER GOING FORWARD:

1. Motion of Moran Towing Corporation Seeking Allowance and Payment of an
Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b)(1)(a) [Filed: 12/26/19]
(Docket No. 701)

Response Deadline: January 9, 2020 at 4:00 p.m. ET. (extended until January 21, 2020
at 12:00 p.m. ET for the Debtors)

Responses Received:

a. Debtors’ Objection to Motion of Moran Towing Corporation Seeking Allowance
and Payment of an Administrative Expense Claim Pursuant to 11 U.S.C. §
503(B)(1)(A) [Filed: 1/21/20] (Docket No. 772)

Related Documents:

a. [Proposed] Order (I) Allowing Administrative Expense Claim of Moran Towing
Corporation and (II) Directing Payment Thereof [Filed: 12/26/19] (Docket No.
701, Exhibit B)

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

2 Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
telephone (866-582-6878) or by facsimile (866-533-2946).

DOCS_DE:227246.1 70753/001
Case 19-11626-KG Doc 816 Filed 01/28/20 Page2of3

Status: This matter will go forward.
QUARTERLY FEE APPLICATIONS:

2. Quarterly Fee Applications are scheduled to go forward at this hearing. Attached hereto
as Exhibit A is a complete list of those quarterly fee applications scheduled to be heard.
The items listed on Exhibit A hereto correspond to the order of the fee applications, and
documents related thereto, that were in the binders previously submitted to the Court,
pursuant to the Court’s Chambers’ Procedures.

Responses Received: None.
Related Documents:
a. Certification of Counsel Regarding Proposed Omnibus Order Approving First
Interim Fee Applications of Estate Professionals for the Period from August 1,
2019 Through September 30, 2019 [Filed: TBD] (Docket No. TBD)
(i) [Proposed] Omnibus Order Approving First Interim Fee Applications of
Estate Professionals for the Period from August 1, 2019 Through
September 30, 2019 [Filed: TBD] (Docket No. TBD, Exhibit 1)

Status: This matter will go forward if the Court has questions. The Debtors anticipate
filing an omnibus fee order for the estate professionals in advance of the hearing.

DOCS _DE:227246.1 70753/001 2
Case 19-11626-KG Doc 816 Filed 01/28/20 Page 3of3

Dated: January 28, 2020
Wilmington, Delaware

DOCS_DE:227246.1 70753/001

/s/ Peter J. Keane

 

Laura Davis Jones (DE Bar No. 2436)

James E. O’Neill (DE Bar No. 4042)

Peter J. Keane (DE Bar No. 5503)

PACHULSKI STANG ZIEHL & JONES LLP

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, Delaware 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: ljones@pszjlaw.com
joneill@pszjlaw.com
pkeane@pszjlaw.com

- and -

Edward O. Sassower, P.C.

Steven N. Serajeddini (admitted pro hac vice)

Matthew C. Fagen (admitted pro hac vice)

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP

601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: edward.sassower@kirkland.com
steven.serajeddini@kirkland.com
matthew. fagen@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession
